Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed Aug 2, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. However, other provided references have been considered by the Examiner. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “96” (see Fig. 14; array of probes 404) (Page 17, lines 2 and 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sangha et al. (US 2007/0166198) in view of Bell (US 2003/0153011). 
RE claim 7, Sangha et al. (US 2007/0166198) discloses a probe (see Figs. 1-14) (see Exhibit A) for testing comprising: a rod-shaped center segment (14 or 20) (see Figs. 2, 3, and 8) having a bottom tip (16 or 14) (see Figs. 2 and 3) surrounding the rod; and a flange (18) located in a central portion of the rod-shaped section, wherein a first portion of the rod-shaped section extends from a top side of the flange and wherein a second 
Exhibit A
[AltContent: textbox (Sleeve)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                          
    PNG
    media_image1.png
    197
    337
    media_image1.png
    Greyscale

[AltContent: textbox (First portion of the rod extends from the top side of the flange (18) )][AltContent: textbox (Flange (18))][AltContent: textbox (Probe (12, 20, 26))]


RE claim 8, Sangha et al. probe (US 2007/0166198) (See Exhibit A) teaches a sleeve located beneath the flange.
RE claim 9, Sangha et al. probe (US 2007/0166198) does not specifically show a bifurcated holder having two components able to clip onto the rod-shaped section when joined. However, Fig. 9 of Sangha et al. probe (US 2007/0166198) teaches an insert (86) having bifurcated holder. Thus, it would have been obvious to those skilled in the art 
RE claims 10 and 16, Sangha et al. probe (US 2007/0166198) does not specifically show the structural dimension of the elements. However, it would have been obvious to those skilled in the art to optimize the preferred the structural dimension of the elements of Sangha et al. probe (US 2007/0166198) to apply the effective testing to a user’s preference. 

Claims 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sangha et al. (US 2007/0166198) and Bell (US 2003/0153011) and further in view of Salerno et al. (7,808,641). 
RE claims 11, 13, 14, and 19, Sangha et al. (US 2007/0166198), as presented above, does not specifically show an elastic cushion located beneath the flange, wherein the elastic cushion, a spring or a gasket, is configured to support the probe, However, Figs. 4A and 4B of Salerno et al. (7,808,641) teach a spring loaded probe or a gasket provided probe (see from Col. 8, line 66, to Col. 9, line 10). Thus, it would have been obvious to those skilled in the art to provide a cushioning component on the probe of Sangha et al. probe (US 2007/0166198) as taught by Salerno et al. (7,808,641) to providing cushioning to the probe. 
RE claim 18, Sangha et al. (US 2007/0166198) discloses a probe (see Figs. 1-14) (see Exhibit A) for testing comprising: a rod-shaped center segment (14 or 20) (see Figs. 2, 3, and 8) having a bottom tip (16 or 14) (see Figs. 2 and 3) surrounding the rod; and a flange (18) located in a central portion of the rod-shaped section, wherein a first portion of the rod-shaped section extends from a top side of the flange and wherein a second portion of the rod-shaped section extends from a bottom side of the flange, but does not specifically show that the bottom tip of the probe is coated with analyte-binding 
RE claims 12, 17, and 20, Sangha et al. (US 2007/0166198), as presented above, does not specifically show the material selection of rubber, silicon, foam, or any combination thereof or the rod-shaped section is comprised of a segment of optical fiber, a glass rod, a metal rod, a plastic rod, or a ceramic rod. However, Salerno et al. (7,808,641) teaches on the probe or cushioning the material selection of rubber, silicon, plastic, fiber, ceramic, or metal (see Col. 6, lines 5-61). Thus, it would have been obvious to those skilled in the art to provide the preferred material selection on the probe or the cushioning of Sangha et al. probe (US 2007/0166198) as taught by Salerno et al. (7,808,641) to providing the desired strength of the probe or the cushioning to a user. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sangha et al. (US 2007/0166198) and Bell (US 2003/0153011) and further in view of Ghislain (7,880,893). 
Sangha et al. (US 2007/0166198), as presented above, does not specifically show the analyte-binding molecules are antigen molecules, antibody molecules, protein . 
Allowable Subject Matter
Claims 1-6 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The provided references in PTO-892 show various probe for testing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL T CHIN/
Primary Examiner, Art Unit 3652